t c memo united_states tax_court loren f paullus and donna paullus petitioners v commissioner of internal revenue respondent ridgemark corporation petitioner v commissioner of internal revenue respondent docket nos filed date clarence j ferrari jr george p mulcaire j timothy maximoff and c david spence for petitioners christopher j faiferlick and barbara m leonard for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioners loren f paullus and donna paullus’ federal_income_tax in the amount of dollar_figure and a penalty under sec_6662 a in the amount of dollar_figure respondent also determined a deficiency in petitioner ridgemark corp ’s federal_income_tax in the amount of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure after concessions the issues remaining for our consideration are whether real_property held and exchanged in by petitioner ridgemark corp qualifies for income_tax deferral pursuant to sec_1031 and whether petitioners ridgemark corp or loren f and donna paullus are separately liable for penalties under sec_6662 findings of fact2 petitioner ridgemark corp ridgemark is incorporated and its principal_place_of_business at the time its petition was filed was hollister california petitioners loren f and donna paullus petitioners at the time their petition in this case was filed resided in paicines california loren f paullus paullus was president of ridgemark from until date he also served on ridgemark’s board_of directors paullus owned and operated a 110-acre turkey ranch in hollister california which he considered developing into a golf unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year under consideration and all rule references are to this court’s rules_of_practice and procedure the parties’ stipulation of facts and exhibits are incorporated in this opinion by this reference course as early as paullus decided to proceed after determining that his ranch possessed a substantial water supply that could support the proposed golf course operation ridgemark was incorporated by paullus and other investors on or about date the pre-incorporation subscription agreement provides that ridgemark will be able to transact and carry on the business of acquiring owning and improving land for recreational and residential purposes selling memberships in and playing privileges in a golf course and subdividing and selling improved or unimproved lots for residential purposes ridgemark’s articles of incorporation also provide that the corporation's business purposes are to engage primarily in the specific business of acquiring developing owning and selling real_property paullus contributed the 110-acre turkey farm to the corporation in exchange for stock the other investors contributed cash and real_property in exchange for stock in ridgemark at the time of incorporation paullus acquired percent of ridgemark’s outstanding_stock on or about date ridgemark was authorized by its board_of directors to purchase golf course irrigation equipment from western rain bird sales ridgemark also purchased 102-acre and 70-acre parcels for the golf course project on date ridgemark filed a declaration of covenants and restrictions with san benito county california for ridgemark estates a planned development an unincorporated association ridgemark homes association was formed for the purpose of enforcing and administering covenants and restrictions as well as approval for home construction and lot improvements lot owners were eligible to be members of ridgemark homes association ridgemark estates was located adjacent to the golf course ridgemark constructed the golf course and related recreational facility upon completion of the ridgemark golf and country club ridgemark sold golf club memberships memberships consisted of annual renewable licenses to use the facilities with no proprietary rights or privileges golf memberships were sold by ridgemark in part to fund the construction operation and expansion of the golf course facility for a few years ridgemark sold unimproved and unsubdivided lots these sales also provided golf course funding to ridgemark ridgemark generally followed the practice of selling improved residential lots to purchasers for cash for the construction by such purchasers of single family houses ridgemark acquired a real_estate brokerage license paullus’ daughter ran the sales department on or about date however ridgemark’s board_of directors terminated its practice of selling improved residential lots the board decided that it was desirable to limit ridgemark’s activities to the sale of unimproved and improved land the operation of ridgemark golf and country club and the conduct of the real_estate brokerage business the board desired to protect the corporation from liabilities that might arise from the construction and financing business consequently on date ridgemark construction corp construction and ridgemark financial corp financial were formed to segregate the residential lot activity construction was to engage in construction subdivision development and sale of residential units and townhomes financial was to engage in financing development improvement and sale of single family lots ridgemark’s board_of directors resolved to sell improved lots to construction and financial at prices equivalent to cost plus no less than 25-percent profit before financial and construction were formed ridgemark had sold approximately lots after that ridgemark was not involved in the improvement and sale of lots as of date ridgemark owned the following real_property lot unit several lots in unit golf course land clubhouse land miscellaneous parcels of land near the water tower acres at the end of george’s drive acres near ray’s circle dollar_figure acres below ridgemark village 3-acre parcel dollar_figure acres at the northeast corner of airline highway and fairview road acres where the maintenance barn the guest cottage site and the old paullus residence are located 08-acre parcel 7-acre parcel on date ridgemark conveyed improved and unsubdivided land to construction for dollar_figure the final subdivision public report was issued to construction on date during ridgemark expanded the golf course because the existing facilities were becoming overcrowded a dollar_figure million expansion increased the clubhouse facility from big_number to big_number square feet ridgemark also promoted a joint_venture with private investors to build guest cottages for rental purposes in order to increase its attraction and use as a destination golf resort the expansion had a positive effect on ridgemark’s golf and recreation business ultimately ridgemark acquired ownership of the guest cottages as of date ridgemark owned the following assets lot unit several lots in unit approximately acres of golf course land approximately acres of clubhouse land approximately acres of land near a water tower perry hill acres at the end of george’s drive acres near ray’s circle dollar_figure acres below ridgemark village 3-acre parcel near entrance to ridgemark village dollar_figure acres at the northeast corner of airline highway and fairview road acres where the maintenance barn guest cottage site and the old paullus residence were located dollar_figure acres composed of three parcels located at george’s drive ray’s circle and the end of ridgemark drive 7-acre parcel located off ridgemark drive ridgemark acquired only two properties after date date dollar_figure acres at the corner of a major highway and date acres from bushmont properties bushmont property ridgemark paid dollar_figure for the bushmont property ridgemark built a second 18-hole golf course a tennis center and a new clubhouse facility on approximately acres of the bushmont property the new 18-hole golf course located on the bushmont property had a cost of about dollar_figure the value of the bushmont property after improvements was estimated to be dollar_figure million a lighted 10-court tennis facility and a new big_number square-foot clubhouse located on the bushmont property cost approximately dollar_figure ridgemark also added parking spaces the vast majority of ridgemark’s real_property holdings had been acquired as of between date and ridgemark sold the following properties to either financial or construction acquisition improvement sale property sold sale price cost cost date acres unit dollar_figure dollar_figure dollar_figure acres unit big_number dollar_figure dollar_figure acres unit big_number dollar_figure dollar_figure acres unit big_number dollar_figure dollar_figure dollar_figure acres unit phase one big_number dollar_figure dollar_figure dollar_figure acres unit phase two big_number dollar_figure dollar_figure dollar_figure acres unit big_number dollar_figure dollar_figure on date ridgemark agreed to sell the units and properties to financial and construction respectively by that time ridgemark had acquired tentative maps for units and the agreements provided that concurrently with the recording of the final maps for units and ridgemark would sell the properties to financial and construction on date and date the final maps for units and respectively were granted and the transactions concluded on date ridgemark agreed to sell the unit property to financial by that time ridgemark had obtained approval for a tentative map the agreement contains a clause providing that within days of the recording of the final map for unit ridgemark would sell the property to financial the final map for unit was recorded on date ridgemark’s date corporate minutes reflect that it intended to sell the unit property to financial within month the property was sold on date and deeded date when ridgemark sold the unit sec_4 through properties to financial and construction robert a prior prior ridgemark’s attorney did the preliminary filing of the applications with the state of california department of real_estate dre these lots were developed and sold by construction or financial although the preliminary approval for subdividing was obtained in ridgemark’s name the final report however was issued in the name of the subdivider either financial or construction the lots herein were zoned for the highest possible use residential in order to maximize possible loans by third parties on date in an effort to increase the marketability of lots and townhomes ridgemark’s board_of directors voted to restrict the sales of new golf memberships to people who owned property in and resided in ridgemark estates on date ridgemark’s board_of directors met to discuss ridgemark’s financial status and the board reversed its decision of date ridgemark will market a golf subscription to persons who are not owners of a lot or a unit and a resident of ridgemark estates the subscription price will be dollar_figure the subscription will have a term of five years and will not be transferable and will have no golf cart use privileges and can be converted to a class a golf tennis and social membership or class a golf and social membership if the subscriber becomes the owner of a lot or unit and a resident of ridgemark estates within the five year term and pays the excess of the membership initiation fee over the dollar_figure subscription price the corporate minutes reflect that the board_of directors considered the further expansion of the golf facility and other related activities such as the purchase of gasoline-powered golf carts the board also explored the possibility of future development of all the remaining land south of airline highway ridgemark’s engineer estimated that approximately lots would be produced at an average net sale price of dollar_figure which would produce gross_profits of dollar_figure million an additional dollar_figure million could be produced by selling the lots improved with houses in the same meeting the board_of directors also authorized paullus to have preliminary discussions with representatives of potential purchasers regarding the sale of ridgemark by that time certain ridgemark shareholders sought to dispose_of their shares paullus desired to be relieved of the responsibilities involved in the management of ridgemark golf and country club he also sought to liquidate ridgemark’s assets in order to expand into a new venture the proposed paicines project on date the corporate minutes reflected the fact that the tentative map for the unit property comprising lots had been filed with the san benito county planning department the tentative map for the unit property was approved on date on date the board investigated the advantages inherent in having ridgemark perform as the subdivider of unit as compared with selling the property to construction and having it act as the subdivider the board determined that the development of unit by construction would be preferable on date joseph drosihn drosihn a representative of y l shen shen contacted ridgemark regarding the purchase of all the developable land owned by ridgemark drosihn and paullus agreed that land that had been formerly conveyed to financial would be reconveyed to ridgemark and included within its assets upon sale on date ridgemark represented that it intended to subdivide land that was covered under prior agreements with the local water utility consequently the unit property needed sewer and water service installed ridgemark was referred to as subdivider in the agreement and agreed to pay dollar_figure for installation of water facilities and dollar_figure for the installation of sewerage facilities on date ridgemark’s board_of directors met to discuss the offer by shen the minutes of the meeting state the president paullus advised the meeting that his legal and tax advisors are developing a transaction structure to include a tax free exchange in the sale of the corporation and the purchase of the paicines ranch for the benefit of him and his associates in the paicines ranch project and in order to implement such structure he and his associates are willing to purchase the shares of the capital stock of the corporation from the other shareholders at the same price per share as that paid_by the purchaser less a prorata sic share of the brokers’ commission and with an interest rate of per year on the deferred portion of the purchase_price and providing each selling shareholder the security given by the purchaser on date the board further discussed the drosihn proposal paullus reported that he had reached an agreement with drosihn that once approval of the final map for unit was obtained the sales of lots in unit would commence the minutes contain the notation that there were people interested in purchasing lots in unit in an date letter shen’s representative was informed that ridgemark’s board had authorized its corporate officers to engage in negotiations to sell ridgemark the letter provides that neither the assets nor the stock of construction or financial were involved in any proposed sale initially negotiations contemplated a straightforward sale of all of ridgemark’s stock to shen an agreement with san benito county recorded on date reflects that ridgemark was in the process of developing or improving the unit property ridgemark was required to make improvements including the necessary paving curbs gutters catch basins pipes culverts water mains storm drainage systems and sanitary sewers ridgemark and san benito county agreed that ridgemark would be contractually liable to complete the enumerated improvements after the issuance of the final map on date ridgemark notified dre that as subdivider of unit it would grant nonexclusive easements to certain streets to the owners of the lots in unit on date ridgemark entered into a subdivision services agreement with bill vierra associates inc vierra in this agreement ridgemark agreed to be represented by vierra in filing the preliminary and final public report applications with dre in connection with ridgemark estates no on the same date vierra filed an application_for a final public report for ridgemark estates unit ridgemark is reflected as the subdivider with paullus as its representative the notice of intention for unit reflects that it would be used solely for single family residential homes however the lots in unit would be sold as vacant lots the ultimate_purchaser would be responsible for special fees charged to the lot such as school impact fees fire and police department impact fees and traffic mitigation impact fees either when the purchaser obtained a building permit or prior to occupancy finally it was indicated that membership in ridgemark golf and country club would be utilized as an inducement for the unit lots on date ridgemark’s board_of directors determined that shen’s proposal was unacceptable and paullus was authorized to terminate negotiations and proceed with the sales of lots in the unit subdivision on date shen’s representative drosihn and paullus however signed a letter of intent delineating the terms and conditions for shen’s purchase of ridgemark’s outstanding shares ridgemark reserved the right to structure a tax-free or tax-deferred exchange without any added cost or risk to the buyer on date shen rejected the proposed stock sale because of an adverse unresolved tax problem drosihn however advised paullus that shen was still interested in purchasing ridgemark and sought a meeting of tax specialists to structure the transaction in a mutually acceptable manner to resolve the tax problem it became evident that shen was not interested in purchasing the ridgemark golf and country club unless paullus agreed to manage the operation for a period of years paullus was unwilling to continue the management of the golf course and resort facilities on date ridgemark’s board_of directors met to discuss shen’s new offer to purchase the lots in the unit subdivision the tax consequences of the proposed purchase were discussed in the minutes the minutes for date reflect that due to a boundary dispute ridgemark decided to exclude the disputed strip of land and reduced the land in question from to lots paullus counteroffered in a date letter which proposed a restructured_transaction under which shen would acquire ridgemark’s assets except the land facilities and equipment of ridgemark golf and country club specifically ridgemark offered to sell the unit property for a price of dollar_figure million with shen assuming the responsibility of completing the improvements related to the subdivision of the property into buildable lots an alternative offer for dollar_figure was made under which ridgemark would complete the improvements the letter offered the unit property for sale upon the terms and conditions specified which included ridgemark’s tax-free_exchange requirement the schematics associated with the offer included the statement that the proposed transaction appeared to qualify for a sec_1031 exchange on date paullus sent a completed draft of the letter and schematic of the proposed transaction ridgemark obtained the approval of the final subdivision map and constructed certain offsite improvements for the unit property because shen through assignees wanted to be able to build houses and sell lots as soon as possible after closing on date ridgemark’s board_of directors removed the restriction that preferred4 memberships in ridgemark golf and the preferred memberships class a entitled those members to full privileges of the recreational facility country club be sold only to owners of lots who resided in ridgemark estates at the same time paullus offered to purchase the shares of ridgemark’s shareholders who did not wish to participate in the development of the paicines area properties on date the loan option and purchase agreement purchase agreement was approved by the board_of directors the purchase agreement provided that ridgemark as the seller would diligently complete at its expense all offsite improvements for unit ridgemark completed the offsite improvements after the purchase agreement execution at a cost of about dollar_figure the purchase agreement provided that ridgemark had the right to structure a tax-deferred exchange and shen was required to cooperate to effectuate such an exchange moreover ridgemark agreed to make golf and country club memberships available to purchasers of homes in the unit property on the same terms and conditions as to the preferred members the purchase agreement also provided that shen had two options to purchase in increments any remaining developable land owned by ridgemark the first option was exercisable in and the second in each option was worth approximately dollar_figure million neither option was exercised ultimately the optioned land reverted to ridgemark shen was expected to complete the purchase of the unit lots by date if shen did not complete the purchase of the unit lots paullus outlined a plan to the board for a joint_venture with outside investors ridgemark would contribute the unit lots that would be utilized for the venture the purchase and transfer of the unit property was completed on date for a final gross selling_price of dollar_figure on date paullus exercised his option to purchase the outstanding shares of his fellow shareholders in ridgemark after the transaction petitioners personally owned dollar_figure percent of ridgemark's outstanding shares paullus along with his wife were also the trustees of the loren and donna paullus family_trust which owned dollar_figure percent of ridgemark’s outstanding shares in ridgemark sold its golf courses clubhouses and recreational facilities for dollar_figure million to the members of ridgemark golf and country club the property acquired by ridgemark as an exchange consisted of approximately big_number acres the paicines property the paicines property was acquired with the intention of developing a new and expanded golf course and resort facility approximately big_number acres were contemplated for five or six golf courses clubhouses and appurtenant buildings to obtain a better financing note the paicines property was zoned for residential purposes from to ridgemark filed statements with the state of california and in the space for the type of business the following was reflected year business golf and country club golf and country club golf and country club no record golf and country club left blank left blank left blank golf and country club ranch properties left blank left blank left blank at the time the petition was filed in this case ridgemark owned the following property approximately acres of land near a water tower perry hill acres at the end of george’s drive acres near ray’s circle dollar_figure acres below ridgemark village dollar_figure acres at the northeast corner of airline highway and fairview road acres where the maintenance barn the guest cottage site and the old paullus residence were located ridgemark’s operating revenue costs of sales and gross_income for its golf operations were golf golf fiscal yearend revenue cost of sales gross_income operating operating golf dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number ridgemark’s operating revenue costs of sales and gross_income for its real_estate operations were real_estate fiscal operating real_estate real_estate yearend revenue cost of sales gross_income dollar_figure big_number big_number dollar_figure big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number -0- -0- total big_number big_number big_number ridgemark’s total gross operating revenue cost of sales and gross_income were dollar_figure dollar_figure and dollar_figure respectively for the years between and the membership fees for ridgemark golf and country club increased from dollar_figure in when ridgemark was formed to approximately dollar_figure in when it was sold to the members petitioners deducted dollar_figure for depreciation on schedule f of their federal_income_tax return with respect to certain farm property respondent determined that the depreciation deduction claimed by petitioners exceeded the allowable_amount by dollar_figure the parties agreed that the proposed adjusted capital_gain of dollar_figure would be reduced to dollar_figure petitioners have conceded the remaining adjustments opinion the parties agree that ridgemark exchanged the unit property for the paicines property the disagreement concerns whether the unit property was held primarily for sale in the ordinary course of ridgemark’s business respondent contends that ridgemark was a real_property dealer and that the exchange of the unit property was merely a continuation of established subdivision activities ridgemark contends that the unit property was sold to liquidate its assets and that the offsite improvements were merely a condition of the sale petitioners bear the burden of establishing that respondent’s determination is erroneous rule a 290_us_111 generally sec_1001 requires that gain_or_loss on the sale_or_exchange of property shall be recognized sec_1031 provides for the nonrecognition or deferral of gain_or_loss when property held for productive use in a trade_or_business or for investment is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 treatment however does not apply to any exchange of property_held_primarily_for_sale see sec_1031 sec_1221 provides that a capital_asset does not include by definition property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business in 383_us_569 quoting 350_us_46 and 364_us_130 the supreme court explained the function of the sec_1221 definition as differentiating between the ‘profits and losses arising from the everyday operation of a business’ and ‘the realization of appreciation in value accrued over a substantial period of time’ the court also defined primarily as utilized in sec_1221 as ‘of first importance’ or ‘principally ’ whether property is held by a taxpayer primarily_for_sale_to_customers in the ordinary course of a trade_or_business is essentially a factual question 97_tc_308 other cases have developed a framework for determining whether sales of land are considered sales of a capital_asset or sales of property_held_primarily_for_sale to customers in the ordinary course of a taxpayer’s trade_or_business see 749_f2d_1483 11th cir affg in part and revg in part tcmemo_1981_361 705_f2d_1418 5th cir 615_f2d_171 5th cir 571_f2d_1092 9th cir revg tcmemo_1975_14 526_f2d_409 5th cir 417_f2d_905 5th cir 393_f2d_573 9th cir affg tcmemo_1966_283 315_f2d_1 9th cir in suburban realty co v united_states supra pincite the court_of_appeals stated that the definition of capital_asset gave rise to three questions was taxpayer engaged in a trade_or_business and if so what business was taxpayer holding the property primarily for sale in that business were the sales contemplated by taxpayer ordinary in the course of that business in united_states v winthrop supra and biedenharn realty co v united_states supra various factors were considered in answering the three questions the nature and purpose of the acquisition of the property and the duration of the ownership the extent and nature of the taxpayer’s efforts to sell the property the number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales the use of a business office for the sale of the property the character and degree of supervision or control exercised by the taxpayer over any representative selling the property and the time and effort the taxpayer habitually devoted to the sales united_states v winthrop supra pincite citation omitted see english v commissioner tcmemo_1993_111 dunwoody v commissioner tcmemo_1992_721 see also parkside inc v commissioner supra pincite estate of freeland v commissioner supra pincite los angeles extension co v united_states supra pincite the frequency and substantiality of sales over an extended period of time are integral indicia to be considered the juxtaposition of the two aforementioned factors therefore ‘will usually conclude the capital_gains issue against the taxpayer ’ suburban realty co v united_states supra pincite- quoting biedenharn realty co v united_states supra pincite at the same time the courts have held that these factors are not exclusive united_states v winthrop supra pincite rather each case must be decided on its own peculiar facts specific factors or a combination thereof are not necessarily controlling biedenharn realty co v united_states supra pincite respondent contends that ridgemark was a dealer in real_property and intended to sell the unit property in the ordinary course of its business essentially respondent asserts that the unit property was inventory and did not qualify for the nonrecognition_provision of sec_1031 ridgemark argues that it held the unit property for investment purposes consequently the issue is clearly drawn and we focus on the characterization of the unit property held by ridgemark nature and purpose of the acquisition of the property and the duration of ownership ridgemark segregated its business of operating ridgemark golf and country club from the development and sales of lots development and sales were placed in separate corporate entities after the creation of the new corporations ridgemark had seven sales of property excluding the unit property the sales were made over a 12-year period exclusively to financial or construction the new corporate entities which developed and sold real_property the one significant acquisition the bushmont property was used to expand ridgemark golf and country club ridgemark also found it necessary to sell some of its real_property holdings to finance a new 18-hole golf course and other facilities on the bushmont property ridgemark’s primary activity was the development and operation of golf courses to that end it was successful thereby increasing the value of the facility including the adjacent real_property specifically demand for the lots and residences in ridgemark estates was increased by coupling them to the golf and country club memberships ridgemark’s success can be seen in the price increases for golf and country club membership from dollar_figure in to approximately dollar_figure in when the golf and country club was sold to its members as significant ridgemark did not intend to sell the unit property on an individual basis in early a number of ridgemark’s shareholders decided to disassociate themselves from the business of owning and operating ridgemark golf and country club this was to be accomplished by selling all of ridgemark’s assets including the real_property holdings originally it was to be accomplished by a cash sale of ridgemark’s outstanding shares shen was the ostensible purchaser until the adverse tax consequences deterred him shen then became interested in the business of ridgemark golf and country club until paullus advised him that he would not manage the facility after its sale shen thereafter developed an interest in the developable real_property held by ridgemark including the unit property throughout the period through ridgemark consistently reported its business activity as the operator of a golf and country club we find this to be probative evidence of ridgemark’s primary involvement in the golf and country club business see 71_tc_1120 appreciation in value of the unit property stems from its proximity to the facilities extant in the ridgemark golf and country club as well as the existing residential developments that construction and financial developed and sold by itself property sold as undeveloped land with development to be done under contract for the purchasers does not automatically reflect that the land is held_for_sale to customers in the ordinary course of a taxpayer’s trade_or_business 26_tc_804 finally we note that ridgemark held the unit property for approximately years prior to the transaction in question this relatively long holding_period also tends to support the conclusion that ridgemark held the property for investment purposes ridgemark held a relatively significant amount of real_estate from and with only limited sales to related companies this is more indicative of an investment motive in ridgemark we note that a sale of a large tract in a single transaction does not necessarily mean that the property was not held_for_sale in the ordinary course of a taxpayer’s trade_or_business see 749_f2d_1483 11th cir affg in part and revg in part on another issue tcmemo_1981_361 329_f2d_430 5th cir 36_tc_1117 however ridgemark does not have a history of continuously and regularly purchasing raw land that was later sold for development the relative paucity of purchases and sales coupled with the other factors discussed herewith suggests that the real_property was peripheral to the business of operating ridgemark golf and country club 63_tc_149 accordingly unit was held for a relatively long period of time and was acquired for investment purposes the extent and nature of the taxpayer’s efforts to sell the property ridgemark and paullus sought to sell assets in order to concentrate on developing a golf resort in paicines the question is whether there were any acts of sales promotion on the part of ridgemark or its agents for example improving and developing the land is a possible avenue to promote sales see reithmeyer v commissioner supra pincite the obvious reason for the platting and subdividing was to attract buyers the fifth circuit_court of appeals in 265_f2d_517 5th cir revg 29_tc_378 while reversing the tax_court for other reasons agreed with the general principle that improvement and development of land was an avenue to promote sales the court_of_appeals stated the idea of selling a large tract of land in lots embraces necessarily the construction of streets for access to them the provision of drainage and the furnishing of access to such a necessity as water it is hardly conceivable that taxpayer could have sold a lot without doing these things to contend that reasonable expenditures and efforts in such necessary undertakings are not entitled to capital_gains treatment is to reject entirely the established principle that a person holding lands under such circumstances may subdivide it for advantageous sale id pincite property sold as undeveloped land with development to be done by the seller under contract for the purchasers does not automatically cause the land to be held_for_sale to customers in the ordinary course of the taxpayer’s trade_or_business reithmeyer v commissioner supra pincite in the setting of this case we find that selling the unit property with the offsite improvements required by shen did not convert it into a sale in the ordinary course of a trade_or_business respondent contends that ridgemark’s property was zoned for the highest use residential and that fact is dispositive of ridgemark’s intent we believe the zoning classification was necessary to maximize possible loans by third parties although residential zoning is a necessary element for subdivision it does not per se convert property to inventory status the record does not demonstrate that ridgemark utilized an agent or broker although the date minutes mention brokers’ commissions it appears that ridgemark did not want an agent to negotiate for it but that it was willing to pay a commission or a finder’s fee if a successful sale was finalized finally we find it troublesome that ridgemark maintained a sales office and that there was a list of people interested in purchasing lots in the unit property that is one factor that is indicative of an intention to sell the unit property in the ordinary course of ridgemark’s business paullus’ daughter also had names of potential purchasers of lots in unit there was some connection between the unit property and ridgemark’s sales office additionally ridgemark concedes that before the sale of the unit property to shen it was taking steps to develop and sell the property in the process of liquidating its holdings respondent argues that this made ridgemark a dealer in real_property when it engaged in preparations to sell the unit property prior to its final sale to shen ridgemark contends that it should not be deprived of its investor status simply because it prepared to sell the land to third parties overall we believe ridgemark’s position is supported by the facts ridgemark sought to liquidate its assets so it could maximize the amount of cash and attention it could focus on the proposed paicines golf and resort facility it was contemplated that if the transaction with shen was not consummated ridgemark would follow the same pattern it had followed in the past in other words ridgemark would sell the unit property to either construction or financial the number extent continuity and substantiality of the sales courts have generally viewed frequent sales that generate substantial income as tending to show that property was held_for_sale rather than investment suburban realty co v united_states f 2d pincite 526_f2d_409 5th cir conversely infrequent sales resulting in large profits tend to show that property was held for investment 960_f2d_526 5th cir the unit property was sold to shen for dollar_figure previously ridgemark was willing to sell the unit property to shen for dollar_figure million which incorporated approximately dollar_figure of offsite improvements with a dollar_figure basis consequently at the sale ridgemark received net_proceeds of approximately dollar_figure million this is evidence of long-term appreciation as opposed to normal inventory markup we also recognize that ridgemark’s golf operating revenue is approximately twice the revenue from real_estate transactions this factor quantitatively reflects that ridgemark’s primary source_of_income and business operation was the management of a golf resort facility the real_estate sales were at best peripheral there was a significant difference between the unit property and prior property sales ridgemark incurred costs of approximately dollar_figure million in completing the unit property compared to about dollar_figure expended in connection with the seven parcels that had been sold to financial or construction of the dollar_figure million approximately dollar_figure was spent for improvements in satisfaction of the agreement with shen we do not agree with respondent that ridgemark would have in any event made these improvements irrespective of whether shen completed the sale finally ridgemark sold eight parcels of land in a 12-year period between and by comparison only one significant purchase of property was made subsequent to ridgemark’s formation bushmont property in accordingly ridgemark fits the pattern of infrequent but substantial sales of property which indicates generally that it was held for investment purposes see bramblett v commissioner supra the extent of subdividing developing and advertising to increase sales respondent asserts that ridgemark routinely subdivided and incurred substantial_improvement costs before selling the land to either construction or financial also respondent contends that the fact that ridgemark recorded final subdivision maps on certain property before the sales were complete demonstrates that it was involved in the business of dealing in real_property the seven sales of real_property during the 12-year interval between and can be divided into two categories three sales of large unsubdivided parcels and four sales in which the title to the property could not be transferred without a new map being recorded to create a separate legal parcel ridgemark contends that the recordation of a final map see cal govt code sec west supp which provides a tentative and final map shall be required for all subdivisions creating five or more parcels five or continued was a condition_precedent to ridgemark’s ability to convey legal_title to the aforementioned parcels to financial and construction ridgemark notes that it sold three parcels of real_property between and two were sold to construction and one was sold to financial for example on date ridgemark deeded acres of unsubdivided land to construction for dollar_figure all properties sold after were conveyed after the final subdivision map was recorded in particular when ridgemark agreed to sell the unit property to financial there was a tentative map for the property at the time of the sale on date the final map for unit had been recorded a similar pattern occurred for units and which were sold to both financial and construction respectively the use of a business office for the sale of the property respondent places heavy reliance on the fact that ridgemark compiled a list of names of people interested in purchasing lots in the unit property ridgemark points out that the list was created several months after it had decided to proceed with a continued more condominiums as defined in section of the civil code a community apartment project containing five or more parcels or for the conversion of a dwelling to a stock cooperative containing five or more dwelling units sale of all its assets and therefore the list is not relevant to its intention regarding the unit property ridgemark had explored the options available to it with the intention of disposing of all its assets given that shen had backed out of an earlier deal we find it credible that ridgemark sought alternatives in the event the transaction might not be consummated one of the options was selling to another buyer the possession of the names of potential buyers of the unit property by itself is not dispositive of this issue the existence of a sales office is a weakness in ridgemark’s position but not a fatal one in this regard the existence of a sales office did not result in sales for ridgemark the time and effort the taxpayer habitually devoted to the sales after the formation of the sister corporations construction and financial ridgemark was substantially involved in the development and expansion of its golfing and recreational business ridgemark’s corporate minutes demonstrate that the board_of directors spent significant portions of its time discussing the proposed transaction with shen and various aspects of the golfing business there was a symbiotic relationship between the operation of ridgemark golf and country club and the sales of land that interrelationship generated the dispute concerning ridgemark’s trade_or_business although ridgemark pursued the sale of the unit property that activity did not rise to the level of a trade_or_business instead the real_estate aspect was incidental to the primary business golf and constituted an investment so that the property was not part of ridgemark’s inventory accordingly we hold that ridgemark was entitled to the nonrecognition of income from the sale of the unit property under sec_1031 and thus there is no underpayment to which sec_6662 would be applied finally we consider whether petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 respondent determined that they were negligent or intentionally disregarded rules and regulations and that the sec_6662 20-percent penalty should apply sec_6662 negligence has been defined as the failure to make a reasonable attempt to comply with the provisions of this title and the term disregard includes any careless reckless or intentional disregard sec_6662 petitioners bear the burden of showing that they were not negligent rule a 58_tc_757 respondent determined an accuracy-related_penalty of dollar_figure due to negligence or disregard of rules or regulations sec_6662 and c in the notice_of_deficiency respondent determined that the depreciation deduction claimed by petitioners on their schedule f exceeded the allowable_amount by dollar_figure petitioners have conceded dollar_figure of the proposed adjusted capital_gain of dollar_figure petitioners have also conceded the remaining adjustments however respondent contends that petitioners were negligent with respect to the depreciation_deductions consequently respondent asserts that the underpayment due to negligence was dollar_figure out of the total underpayment of dollar_figure petitioners contend that they reasonably relied on the advice expertise and knowledge of their accountant however petitioners have not presented specific evidence that reliance on their accountant under the circumstances was reasonable thus petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 decision will be entered under rule in docket no decision will be entered for petitioner in docket no the issues related to the remaining underpayments of dollar_figure have been resolved
